RESPONSE TO AMENDMENT
Continued Examination under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21-December-2021 has been entered.
This communication is responsive to the amendment filed 21-December-2021 with respect to application 16/651,612 filed 27-March-2020.  
Applicant has amended claims 1, 2 and 5, and has added new claims 7-12.
Claims 1-12 are currently pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC §112(b)
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-12 are rejected under 35 USC §112(b) as being indefinite
 Claims 1, 5, 7 and 12 recite “….the another control attributes….” [lines 9, 5, 8 and 4 respectively] for which there is no proper antecedent.  These claims also recite: “….an item that should be prioritized…..” [line 14, 15 (claim 1), line 11, 12 (claim 5), line 12 (claim 7) and line 9 (claim 12)] where “should” is a relative term, not specifically defined in the specification, and for which clear metes and bounds may not be determined.  These render claims 1, 5, 7 and 12 indefinite.
Claims 1-4 and 6 depending from claim 1 and claims 8-11 depending from claim 5 are rejected as depending from a rejected claim


Claim Rejections - 35 USC §103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 4-7, and 10-12 are rejected under 35 USC §103 as unpatentable over Adachi et al. (WIPO/PCT International Patent Application Publication WO 2016/080452 A1), hereinafter Adachi, in view of Park et al. (United States Patent Application Publication # US 2017/0158196 A1), hereinafter Park.
Consider claim 1: An information generation device mountable on a mobile body, Adachi discloses an automatic driving control device (30)  mounted on a vehicle (1), and which obtains information about the state of the vehicle and about proximate other vehicles from a plurality of sensors mounted on the vehicle and by Vehicle to Vehicle (V2V) communication, and which uses this information to control a level of an automatic state of the vehicle, to inform the vehicle user, and to provide vehicle state information to the proximate vehicles, [Title; Abstract; Fig. the information generation device comprising:
At least one memory configured to store a program; Adachi discloses memory (30b) associated with a control (CPU) unit (30) [Fig. 2; Para. 0015, 0034, 0035]; and
A central processing unit (CPU) coupled to the memory and configured to execute a program; the memory storing programs for performing control processes [Fig. 2; Para. 0024-0035]; to:
estimate a control attribute concerning driving control for another mobile body existing in a communicable range from a position of the mobile body, the control attribute being a control attribute larger in number than the another control attributes among a plurality of control attributes of a plurality of mobile bodies, wherein the plurality of control attributes include automatic driving and driving in a safe driving support mode; wherein the vehicle may receive information from the proximate vehicle by V2V communication (hence within communication range) and where such information may include the level (at least basic or advanced, which may be considered to the claimed automatic driving condition and safe driving support conditions claimed) of autonomy at which the proximate vehicle is operating; specifically that a control unit (30a) (estimating means) receives such information from an inter-vehicle communication unit (32) and moreover, that autonomy level information received from a plurality of proximate vehicles (relatively large number) may be averaged and and
generate information for transmission from the mobile body to the another mobile body, the information for transmission including mobile body information of an item that should be prioritized in automatic driving when the estimated control attribute includes automatic driving or including mobile body information of an item that should be prioritized in a safe driving support mode when the estimated control attribute includes driving in a safe driving support mode, among a plurality of items of mobile body information including information corresponding to the driving control for the mobile body; Adachi also discloses that the vehicle control unit (30) may also send status and sensed information (including a control level as determined by a level setting unit (42)) to one or more proximate vehicles by the inter-vehicle communication means (34) (V2V), [Fig. 2; Para. 0082, 0086, 0101-0102].
Adachi specifically discloses that vehicle information (with regard to state, position, and operation) is transmitted to one or more proximate vehicles, and that the content of this information may be based at least in part by received autonomous level information received from one or more vehicles. Adachi, however, does not specifically disclose that the information transmitted is prioritized based on a determined driving condition (automatic or safe driving support) of a large number of proximate vehicles. This is known in the art, however, and for example:

Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to receive information relating to a cooperative or automatic driving arrangement of a plurality (relatively large number) of proximate vehicles and based at least in part, on a the existence 
Consider claim 4 and as applied to claim 1: The information generation device according to claim 1, wherein the CPU is further configured to execute the program to: transmit the information for transmission.
Adachi discloses an inter-vehicle communication unit (32, 34) as well as other communication units (33, 35) connected to the control unit (30) for communication with other vehicles [Fig. 2; Para. 0015; 0074-0076, 0082].
Park similarly discloses an electronic controller unit (ECU) for performing the method, including vehicle communication via V2V, V2I and V2X communication. [Para. 0027].
Consider claim 5: An information generation method, Adachi discloses an automatic driving control device (30)  mounted on a vehicle (1), and method of operation in which information about the state of the vehicle and about proximate other vehicles is obtained from a plurality of sensors mounted on the vehicle and by Vehicle-to-Vehicle (V2V) communication, and wherein this information is used to control a level of an automatic state of the vehicle, to inform the vehicle user, and to provide vehicle state information to the proximate vehicles [Title; Abstract; comprising:
estimating a control attribute concerning driving control for another mobile body existing in a communicable range from a position of a mobile body by a central processing unit (CPU), the control attribute being a control attribute larger in number than the another control attributes among a plurality of control attributes of a plurality of mobile bodies, wherein the plurality of control attributes include automatic driving and driving in a safe driving support mode; wherein the vehicle may receive information from a proximate vehicle by V2V communication (hence within communication range) and where such information may include a level (at least basic or advanced, which may be considered to the claimed automatic driving condition and safe driving support conditions claimed) of autonomy at which the proximate vehicle is operating, specifically that a control unit (30a) (estimating means) receives such information from an inter-vehicle communication unit (32) and moreover, that autonomy level information received from a plurality of proximate vehicles (relatively large number) may be averaged and compared to a threshold as a criteria for determining vehicle autonomous control level  [Fig. 2-4, 9; Para. 0074-0076, 0082, 0197-0199]; and
generating information for transmission from the mobile body to the another mobile body by the central processing unit (CPU), the information for transmission including mobile body information of an item that should be prioritized in automatic driving when the estimated control attribute includes automatic driving or including mobile body information of an item that should be prioritized in a safe driving support mode when the estimated control attribute includes driving in a safe driving support mode, among a plurality of items of mobile body information including information corresponding to the driving control for the mobile body; Adachi also discloses that the vehicle control unit (30) may also send status and sensed information (including a control level as determined by a level setting unit (42)) to one or more proximate vehicles by the inter-vehicle communication means (34) (V2V), [Fig. 2; Para. 0082, 0086, 0101-0102].
Adachi specifically discloses that vehicle information (with regard to state, position, and operation) is transmitted to one or more proximate vehicles, and that the content of this information may be based at least in part by received autonomous level information received from one or more vehicles. Adachi, however, does not specifically disclose that the information transmitted is prioritized based on a determined driving condition (automatic or safe driving support) of a large number of proximate vehicles. This is known in the art, however, and for example:
Park, for example, discloses a method for joining a driving rank (platoon) of vehicles traveling in a cooperative adaptive cruise control (CACC) arrangement (broadly a driving control arrangement that may broadly be considered to be an automatic driving mode, and/or one which provides safe driving support), a user vehicle communicating with rank vehicles using V2V or equivalent communication [Title; Abstract; Fig. 1A-1C; Para. 0002, 0008, 
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to receive information relating to a cooperative or automatic driving arrangement of a plurality (relatively large number) of proximate vehicles and based at least in part, on a the existence of such an arrangement to cause (or prioritize) communication of certain information, comprising for example, a request to join the arrangement, and a position within a platoon of the cooperative vehicles to which it desires to move, with those vehicles, as taught by Park and applied to an automatic driving control device and method as taught by Adachi in order to enter an manage participation in the cooperative arrangement.
Consider claim 6 and as applied to claim 1: A computer-readable recording medium which records a program for an information generation device, the program causing a computer to function as the information generation device according to claim 1. Adachi specifically discloses memory (30b) and from which programs are executed for performing device functions [Fig. 2, 11; Para, 0034-0035, 0230-0231].
Consider claim 7:  An information generation device mountable on a mobile body, Adachi discloses an automatic driving control device (30)  mounted on a vehicle (1), and which obtains information about the state of the vehicle and about proximate other vehicles from a plurality of sensors mounted on the vehicle and by Vehicle to Vehicle (V2V) communication, and which uses this information to control a level of an automatic state of the vehicle, to inform the vehicle user, and to provide vehicle state information to the proximate vehicles, [Title; Abstract; Fig. 1A, 1B, 2; Para. 0007-0008, 0015, 0027-0034, 0074-0076, 0082], the information generation device comprising:
at least one memory configured to store a program; Adachi discloses memory (30b) associated with a control (CPU) unit (30) [Fig. 2; Para. 0015, 0034, 0035]; and
a central processing unit (CPU) coupled to the memory and configured to execute the program; the memory storing programs for performing control processes [Fig. 2; Para. 0024-0035]; to:
estimate a control attribute concerning driving control for another mobile body existing in a communicable range from a position of the mobile body, the control attribute being a control attribute larger in number than the another control attributes among a plurality of control attributes of a plurality of mobile bodies, wherein the plurality of control attributes include levels of automatic driving; wherein the vehicle may receive information from the proximate vehicle by V2V communication (hence within communication range) and where such information may include the level (at least basic or advanced) of autonomous driving (control attribute) at which the proximate vehicle is operating; specifically that a control unit (30a) (estimating means) receives such information from an inter-vehicle communication unit (32) and moreover, that autonomy level information received from a plurality of proximate vehicles (relatively large number) may be averaged and compared to a threshold as a criteria for determining vehicle autonomous control level  [Fig. 2-4, 9; Para. 0074-0076, 0082, 0197-0199]; and
generate information for transmission from the mobile body to the another mobile body, the information for transmission including mobile body information of an item that should be prioritized in the estimated level of automatic driving according to the estimated level of automatic driving among a plurality of items of mobile body information including information corresponding to the driving control for the mobile body; Adachi also discloses that the vehicle control unit (30) may also send status and sensed information (including a control level as determined by a level 
Adachi specifically discloses that vehicle information (with regard to state, position, and operation) is transmitted to one or more proximate vehicles, and that the content of this information may be based at least in part by received autonomous level information received from one or more vehicles. Adachi, however, does not specifically disclose that the information transmitted is prioritized based on a determined driving condition (automation level) of a large number of proximate vehicles. This is known in the art, however, and for example:
Park, for example, discloses a method for joining a driving rank (platoon) of vehicles traveling in a cooperative adaptive cruise control (CACC) arrangement (broadly a driving control arrangement that may broadly be considered to be a level of automatic driving), a user vehicle communicating with rank vehicles using V2V or equivalent communication [Title; Abstract; Fig. 1A-1C; Para. 0002, 0008, 0027-0032] and specifically that a user vehicle (mobile body) obtains information from a plurality of proximate other vehicles, including at least whether they are engaged in a CACC arrangement and each vehicle speed and identifier (S32, S33) [Fig. 3-4; Para. 0037, 0047], and based at least in part on the existence of the CACC, the user vehicle may send a join request message with information on a position in the rank (mobile body information corresponding to driving control for the vehicle) where it wishes to join, and which may be sent to a lead vehicle of the CACC 
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to receive information relating to a cooperative or automatic driving arrangement of a plurality (relatively large number) of proximate vehicles and based at least in part, on a the existence of such an arrangement to cause (or prioritize) communication of certain information, comprising for example, a request to join the arrangement, and a position within a platoon of the cooperative vehicles to which it desires to move, with those vehicles, as taught by Park and applied to an automatic driving control device and method as taught by Adachi in order to enter an manage participation in the cooperative arrangement.
Consider claim 10 and as applied to claim 7:  The information generation device according to claim 7, wherein the CPU is further configured to execute the program to: transmit the information for transmission.
Adachi discloses an inter-vehicle communication unit (32, 34) as well as other communication units (33, 35) connected to the control unit (30) for communication with other vehicles [Fig. 2; Para. 0015; 0074-0076, 0082].

Consider claim 11 and as applied to claim 7:  A computer-readable recording medium which records a program for an information generation device, the program causing a computer to function as the information generation device according to claim 7.  Adachi specifically discloses memory (30b) and from which programs are executed for performing device functions [Fig. 2, 11; Para, 0034-0035, 0230-0231].
Consider claim 12:  An information generation method, Adachi discloses an automatic driving control device (30)  mounted on a vehicle (1), and method of operation in which information about the state of the vehicle and about proximate other vehicles is obtained from a plurality of sensors mounted on the vehicle and by Vehicle-to-Vehicle (V2V) communication, and wherein this information is used to control a level of an automatic state of the vehicle, to inform the vehicle user, and to provide vehicle state information to the proximate vehicles [Title; Abstract; Fig. 1A, 1B, 2; Para. 0007-0008, 0015, 0027-0034, 0074-0076, 0082], comprising:
estimating a control attribute concerning driving control for another mobile body existing in a communicable range from a position of a mobile body by a central processing unit (CPU), the control attribute being a control attribute larger in number than the another control attributes among a plurality of control attributes of a plurality of mobile bodies, wherein the plurality of control attributes include levels of automatic driving; wherein the vehicle may receive information from the proximate vehicle by V2V communication (hence within communication range) and where such information may include the level (at least basic or advanced) of autonomous driving (control attribute) at which the proximate vehicle is operating; specifically that a control unit (30a) (estimating means) receives such information from an inter-vehicle communication unit (32) and moreover, that autonomy level information received from a plurality of proximate vehicles (relatively large number) may be averaged and compared to a threshold as a criteria for determining vehicle autonomous control level  [Fig. 2-4, 9; Para. 0074-0076, 0082, 0197-0199]; and
generating information for transmission from the mobile body to the another mobile body by the central processing unit (CPU), the information for transmission including mobile body information of an item that should be prioritized in the estimated level of automatic driving according to the estimated level of automatic driving among a plurality of items of mobile body information including information corresponding to the driving control for the mobile body; Adachi also discloses that the vehicle control unit (30) may also send status and sensed information (including a control level as determined by a level setting unit (42)) to one or more proximate vehicles by the inter-vehicle communication means (34) (V2V), [Fig. 2; Para. 0082, 0086, 0101-0102].
Adachi specifically discloses that vehicle information (with regard to state, position, and operation) is transmitted to one or more proximate vehicles, and 
Park, for example, discloses a method for joining a driving rank (platoon) of vehicles traveling in a cooperative adaptive cruise control (CACC) arrangement (broadly a driving control arrangement that may broadly be considered to be a level of automatic driving), a user vehicle communicating with rank vehicles using V2V or equivalent communication [Title; Abstract; Fig. 1A-1C; Para. 0002, 0008, 0027-0032] and specifically that a user vehicle (mobile body) obtains information from a plurality of proximate other vehicles, including at least whether they are engaged in a CACC arrangement and each vehicle speed and identifier (S32, S33) [Fig. 3-4; Para. 0037, 0047], and based at least in part on the existence of the CACC, the user vehicle may send a join request message with information on a position in the rank (mobile body information corresponding to driving control for the vehicle) where it wishes to join, and which may be sent to a lead vehicle of the CACC (S41) [Fig. 3-4; Para. 0051-0054] where this information is prioritized for communication to the CACC vehicles, and would not have been communicated (low priority) if the particular driving control arrangement were 
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to receive information relating to a cooperative or automatic driving arrangement of a plurality (relatively large number) of proximate vehicles and based at least in part, on a the existence of such an arrangement to cause (or prioritize) communication of certain information, comprising for example, a request to join the arrangement, and a position within a platoon of the cooperative vehicles to which it desires to move, with those vehicles, as taught by Park and applied to an automatic driving control device and method as taught by Adachi in order to enter an manage participation in the cooperative arrangement.

Claims 2 and 8 are rejected under 35 USC §103 as unpatentable over Adachi et al. (WIPO/PCT International Patent Application Publication WO 2016/080452 A1), hereinafter Adachi, and Park et al. (United States Patent Application Publication # US 2017/0158196 A1), hereinafter Park, further in view of Lewis et al. (United States Parent Application Publication # US 2017/0274827 A1), hereinafter Lewis.
Consider claim 2 and as applied to claim 1: The information generation device according to claim 1, wherein the CPU is further configured to execute a program to:
select an essential item indispensable irrespective of the estimated control attribute; and 
generate the information for transmission including mobile body information of the essential item.
Neither Adachi nor Park specifically discloses that selected data items may be deemed required and communicated with every transmission.  This was known in the art however, and for example: 
Lewis discloses a rear vision system and method for use in vehicles, and which may employ V2V communication [Title; Abstract; Fig. 1; Para. 0001, 0005-0006, 0015] and specifically the use of a Basic Safety Message (BSM) according to a standard found in SAE J2735 in in which certain information items (vehicle size, position and speed) are present in a core (essential) data set communicated with every message, and that additional data items are variable or optional and may be communicated less frequently [Para. 0019-0020].
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to prioritize certain data items as defined by a BSM standard as essential and communicated with every transmission, and that other data may be communicated on a variable basis, less frequently with lower priority, as taught by Lewis and applied to an automatic driving control device and method as taught by Adachi as modified by Park, in in order to improve prioritize safety information and limit unnecessary spectrum use and congestion.
Consider claim 8 and as applied to claim 7:  The information generation device according to claim 7, wherein the CPU is further configured to execute the program to:
select an essential item indispensable irrespective of the estimated control attribute; and
generate the information for transmission including mobile body information of the essential item.
This claim is rejected based on the same references, citations, and analysis as for claim 2 (above) and applied to claim 7.

Claims 3 and 9 are rejected under 35 USC §103 as unpatentable over Adachi et al. (WIPO/PCT International Patent Application Publication WO 2016/080452 A1), hereinafter Adachi, and Park et al. (United States Patent Application Publication # US 2017/0158196 A1), hereinafter Park, further in view of Brahmi et al. (United States Parent Application Publication # US 2016/0242223 A1), hereinafter Brahmi.
Consider claim 3 and as applied to claim 1: The information generation device according to claim 1, wherein the CPU is further configured to execute a program to:
acquire a statistical amount for an item used by the other mobile body among the items of the information for transmission; and
select an item prioritized according to the estimated control attribute and the statistical amount.

Brahmi, however, discloses a method for controlling vehicle-to-vehicle communication [Title; Abstract; Fig. 1-4; Para. 0001, 0006-0007], and particularly that inter-vehicle communication between a first and second vehicle, may be by first and second technologies, wherein the rate, content and technology used to communicate a message from the first vehicle to the second may be prioritized based on the type of vehicle (second vehicle) and/or an average connectivity (a statistical amount) for the first and second vehicles, for the first and second technology at a particular location, and in consideration of the first and second technology capability of each vehicle. [Para. 0031-0032, 0074-0076, 0079, 0081; claim 1, 2, 5, 6, 11 and14].
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to prioritize the rate (or interval), the content (information items), and/or technology by which the first vehicle communicates a message to a second proximate vehicle, based in part on an average connectivity (statistical parameter) as provided or derived from information provided by the first and second vehicles, in addition to prioritization based on the type of vehicle to which the message is directed, as taught by Brahmi and applied to an automatic driving control device and method as taught by Adachi as modified by Park, in order to improve the efficiency and cost effectiveness of the V2V communication.
Consider claim 9 and as applied to claim 7:  The information generation device according to claim 7, wherein the CPU is further configured to execute the program to:
acquire a statistical amount for an item used by the mobile body among the items of the information for transmission; and
select an item prioritized according to the estimated control attribute and the statistical amount.
This claim is rejected based on the same references, citations, and analysis as for claim 3 (above) and applied to claim 7.

Response to Arguments
Applicant’s arguments filed on 21-December-2021  have been carefully and fully considered by the Examiner, and responses are provided as follow:
Consider Applicant’s remarks with respect to an objection to claim 2 [Remarks: page 6]:  Applicant’s amendment of the claim obviates the objection, which has been withdrawn.
Consider Applicant’s remarks with respect to rejection of claims 1-6 under 35 USC §112(b)
Consider Applicant’s remarks with respect to the rejection of claims 1 and 4-6 under 35 USC §103 over Adachi (WO 2016/080452 A1) and Park (US 2017/0158196 A1) [Remarks: page 6-8]: 
Regarding independent claim 1: Applicant’s arguments are that Adachi and Park fail to teach the limitations of the claim 1, and specifically that Adachi fails to teach prioritization of transmitted information (a point conceded in the rejection), but provides only a conclusatory statement the Park fails to teach this feature, and the subject matter of Park is unrelated to that of Adachi, rendering a combination improper.  These arguments are not persuasive for the following reasons: (a) both Adachi and Park are directed to vehicles that receive and transmit information with other proximate vehicles, which may engage in one or more forms of automatic operation, and which exchange information relating to vehicle automatic operation, and (b) Park specifically teaches a cooperative driving arrangement (broadly a type of automatic operation) in which a plurality of vehicles travel together in a platoon, and method for a vehicle to join such an arrangement. In this case a large plurality of proximate vehicles (the platoon) are engaged in the same arrangement (same control attribute) and communicate this.  The joining vehicle communicates information requesting to join, and a position to join (information about the vehicle control attribute and intentions.  This information is communicated, at least in part on the presence of the platoon, and would not be communicated if the platoon were not present, and therefore may broadly be considered to be prioritized based on platoon presence 
Regarding independent claim 5: This claim recites features similar to those of claim 1, and the Applicant has not made separate or additional arguments with respect to this claim.  The rejection of this claim is maintained for the same reasons as presented for claim 1.
Regarding claims 4-6: These claims depend from claim 1, and the Applicant has not made separate or additional arguments, asserting allowability based on the alleged allowability of the base claim.  These claims are rejected based on the continued rejection of the base claim, and on the particular citations and analysis presented for each in this Office action.
Consider Applicant’s remarks with respect to the rejection of claims 2 and 3 under 35 USC §103 over Adachi and Park, and further over Lewis (US 2017/0274827 A1) or Brahmi (US 2016/0242223 A1) respectively [Remarks: page 8]: These claims depend from claim 1, and the Applicant has not made separate or additional arguments, asserting allowability based on the alleged allowability of the base claim.  These claims are rejected based on the continued rejection of the base claim, and on the particular citations and analysis presented for each in this Office action.
Consider Applicant’s remarks with respect to new claims 7-12 [Remarks: page 8-9]: Applicant’s remarks have been considered, but are moot, these claims have not been previously examined.  These claims, reciting subject matter similar to 

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Kim et al. (U.S. Patent Application Publication # US 2019/0053267 A1) disclosing methods and apparatus for control channel scheduling in wireless communications.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to STEPHEN R BURGDORF whose telephone number is (571)270-7328.  The Examiner can normally be reached on Monday and Friday at 11:00AM to 8:00PM ET.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Quan-Zhen Wang can be reached at (571)272-3114.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
/STEPHEN R BURGDORF/Examiner, Art Unit 2684